DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Drawings
The drawings are objected to because a connection node and a non-connection point on an intersection point of two/multiple lines cannot be distinguished in figs. 4-5 and 7.  It’s advised to add a dot on a connection node for an intersection point of two/multiple. For example, see N1 node in fig. 3 of US 2018/0198206 by Park et al.. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 7 recites “the MOS transistor arrays each comprises a plurality of MOS transistor groups connected in series, each MOS transistor group comprises three P-type MOS transistors comprising a first P-type MOS transistor, a second P-type MOS transistor, and a third P-type MOS transistor; and in each MOS transistor group, a source of the first P-type MOS transistor, a source of the second P-type MOS transistor, and a drain of the third P-type MOS transistor are connected together, a drain of the first P-type MOS transistor and drains of the first P-type MOS transistors of other MOS transistor groups are connected together, a drain of the second P-type MOS transistor and drains of the second P- type MOS transistors of other MOS transistor groups are connected together, a source of the third P-type MOS transistor and sources of the third P-type MOS transistors of other MOS transistor groups are connected together, and gates of the first P-type MOS transistor, the second P-type MOS transistor, and the third P-type MOS transistor in each MOS transistor group are connected together”. However, the drawing figures 
In each MOS transistor group, a source of a first P-type MOS transistor, a source of a second P-type MOS transistor, and a drain of a third P-type MOS transistor are connected together, a drain of the first P-type MOS transistor and drains of first P-type MOS transistors of other groups are connected together, a drain of the second P-type MOS transistor and drains of second P-type MOS transistors of other groups are connected together, a source of the third P-type MOS transistor and sources of third P-type MOS transistors of other groups are connected 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The original specification describes on page 8 “As shown in FIG. 7, according to an embodiment of the present disclosure, the MOS transistor array is a combination of MOS transistors based on a Gilbert structure and includes a plurality of MOS transistor arrays connected in series, each MOS transistor array including three P-type MOS transistors. 
.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2018/0198206.
Regarding claim 1, Park discloses a vector sum phase shifter [e.g. figs. 3-4], comprising: a first vector sum branch with an input end connected to a first reference input excitation [e.g. I_sel1]; a second vector sum branch with an input end connected to a second reference input 

Regarding claim 2, Park discloses the phase shifter of claim 1, wherein the first vector direction control circuit comprises two control switches, only one of which is closed when the phase shifter works; and the second vector direction control circuit comprises two control switches, only one of which is closed when the phase shifter works [see at least fig. 4].

Regarding claim 3, Park discloses the phase shifter of claim 1, wherein the first reference input excitation is orthogonal to the second reference input excitation.


Regarding claim 5, Park discloses the phase shifter of claim 1, wherein the first gate width control circuit comprises a first transistor array comprising two MOS transistor arrays [e.g. T1, T2/ T3, T4] arranged opposite each other; and the second gate width control circuit comprises a second transistor array comprising two MOS transistor arrays [e.g. T5, T6/T7, T8] arranged opposite each other.

Regarding claim 6, Park discloses the phase shifter of claim 5, wherein each of the MOS transistor arrays is a combination of MOS transistors based on a Gilbert structure [see figs. 3-4].


Regarding claim 8, Park discloses a vector sum phase shifting method [e.g. figs. 3-4], comprising: passing a first reference input excitation, after being adjusted by a first current source, through a first vector direction control circuit for vector direction determination and then to a first gate width control circuit for adjustment to generate a first output signal; passing a second reference input excitation, after being adjusted by a second current source, through a second vector direction control circuit for vector direction determination and then to a second gate width control circuit for adjustment to generate a second output signal; and vectorially summing the first output signal and the second output signal [see matching element in claim 1].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0198206 in view of Jansen et al. (US 2011/0053541).

Regarding claim 4, Park discloses the phase shifter of claim 1, except wherein the first current source comprises a plurality of current output circuits with same or different current values, and at least one of the plurality of current output circuits is used as a current source to output a current; and the second current source comprises a plurality of current output circuits with same or different current values, and at least one of the plurality of current output circuits is used as a current source to output a current. However, it’s well-known to utilize a plurality of current output circuits with same or different current values, and at least one of the plurality of current output circuits is used as a variable current source. For example, Jansen discloses to utilize a plurality of current output circuits [fig. 2b/3b] with same or different current values, and at least one of the plurality of current output circuits is used as a variable current source.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park in accordance with the teaching of Jansen regarding a variable current source in order to utilize a plurality of current output circuits as a variable current source.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2018/0198206 in view of Song et al. (US 9,595,975).

	Regarding claim 7, Park discloses the phase shifter of claim 5, wherein, the MOS transistor arrays each comprises a plurality of MOS transistor groups connected in series, each MOS transistor group comprises three N-type MOS transistors comprising a first P-type MOS transistor, a second P-type MOS transistor, and a third N-type MOS transistor; and in each MOS transistor group, a source of the first N-type MOS transistor, a source of the second N-type MOS transistor, and a drain of the third N-type MOS transistor are connected together, a drain of the first N-type MOS transistor and drains of the first N-type MOS transistors of other MOS transistor groups are connected together, a drain of the second N-type MOS transistor and drains of the second N-type MOS transistors of other MOS transistor groups are connected together, a source of the third N-type MOS transistor and sources of the third N-type MOS transistors of other MOS transistor groups are connected together, and gates of the first N-type MOS transistor, the second P-type MOS transistor, and the third N-type MOS transistor in each MOS transistor group are connected together. Park discloses N-type MOS transistors. Park does not disclose to substitute P-type MOS transistors for the N-type MOS transistors. However, Song disclose an embodiments may be modified by substituting P-type MOS transistors for the N-type MOS transistors, and vice versa [Col. 8, lines 31-36]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park in accordance with the teaching of Song regarding MOS transistors in order to utilize well-known P-type MOS transistors for the circuit.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842